                                                                        Case 2:18-cv-01714-JCM-PAL Document 21 Filed 12/11/18 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                                                                           Case No. 2:18-cv-01714-JCM-PAL
                                                                   13   JAMES KU,
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                   PLAINTIFF,
                                                                                                                                JOINT STIPULATION AND ORDER
                                                                        V.                                                      EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        TRANS UNION, LLC, EQUIFAX                               UNION LLC’S TIME TO FILE AN
                                                                   16   INFORMATION SERVICES, LLC,                              ANSWER OR OTHERWISE
                                                                        AMERICAN EXPRESS COMPANY, BANK                          RESPOND TO PLAINTIFF’S
                                                                   17                                                           COMPLAINT (FIRST REQUEST)
                                                                        OF AMERICA, N.A., BMW FINANCIAL
                                                                   18   SERVICES, NA, U.S. DEPARTMENT OF
                                                                        AGRICULTURE, AND CAPITAL ONE
                                                                   19   BANK (USA), N.A.,
                                                                   20                   DEFENDANTS.

                                                                   21

                                                                   22          Plaintiff James Ku (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and
                                                                   23   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   24   to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   25          On September 7, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   26   answer or otherwise respond to Plaintiff’s Complaint is December 18, 2018. Trans Union needs
                                                                   27   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   28
                                                                                                                         1                              KB/25965
                                                                        Case 2:18-cv-01714-JCM-PAL Document 21 Filed 12/11/18 Page 2 of 3



                                                                    1
                                                                        counsel will need additional time to review the documents and respond to the allegations in
                                                                    2
                                                                        Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including January 8, 2019. This is the first stipulation for
                                                                    5
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint
                                                                    6

                                                                    7          Dated this 11th day of December, 2018
                                                                                                                   ALVERSON TAYLOR & SANDERS
                                                                    8

                                                                    9                                                  //S// Trevor R. Waite________________________
                                                                                                                       KURT BONDS.ESQ.
                                                                   10                                                  Nevada Bar No. 6228
                                                                                                                       TREVOR WAITE, ESQ.
                                                                   11
                                                                                                                       Nevada Bar No. 13779
                                                                   12                                                  6605 Grand Montecito Pkwy
ALVERSON TAYLOR & SANDERS




                                                                                                                       Suite 200
                                                                   13                                                  Las Vegas, NV 89149
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                       Telephone: (702) 384-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                  Facsimile: (702) 385-700
                                                                                                                       efile@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                       kbonds@alversontaylor.com
                                                                   16                                                  twaite@alversontaylor.com
                                                                                                                       Counsel for Trans Union LLC
                                                                   17
                                                                                                                       MARX LAW FIRM
                                                                   18
                                                                                                                       /s/ Bradley M. Marx
                                                                   19
                                                                                                                       Bradley M. Marx, Nevada Bar No. 12999
                                                                   20                                                  601 S. 10th Street
                                                                                                                       Las Vegas, NV 89101
                                                                   21                                                  Telephone: (702) 900-2541
                                                                                                                       Facsimile: (702) 385-5518
                                                                   22
                                                                                                                       Email: brad@marxfirm.com
                                                                   23                                                  Counsel for Plaintiff

                                                                   24
                                                                        ///
                                                                   25

                                                                   26   ///
                                                                   27
                                                                        ///
                                                                   28
                                                                                                                          2                               KB/25965
                                                                        Case 2:18-cv-01714-JCM-PAL Document 21 Filed 12/11/18 Page 3 of 3



                                                                    1
                                                                                                                 ORDER
                                                                    2
                                                                              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                              Dated this 13th day of December, 2018.
                                                                    5

                                                                    6                                            UNITED STATES MAGISTRATE JUDGE
                                                                    7

                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                       3                       KB/25965
